— Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: We agree that a change in circumstances has occurred which warrants an increase of child support (see Matter of Michaels v Michaels, 56 NY2d 924, 926; Matter of Brescia v Fitts, 56 NY2d 132, 139-141). We note that Family Court, in modifying the findings of the hearing examiner and in determining the level of child support, considered the respective means and responsibilities of both parties (see Family Ct Act, § 413). Further, contrary to appellant’s assertion, the order of support is required to be effective as of the date of the filing of the petition and retroactive amounts of support due shall be paid in one sum or periodic sums in the discretion of the court (see Family Ct Act, § 449). We find, however, that based on the relative circumstances of the parties it was an abuse of discretion to direct that respondent pay counsel fees in excess of $1,200 and we reduce the allowance accordingly (see Family Ct Act, § 438; see, also, Matter of Hansen v Hansen, 71 AD2d 604; Matter of Barnes v Barnes, 54 AD2d 963). The other issues raised by the parties have been examined and found to be without merit. The Family Court order is deemed an order of modification. (Appeal from order of Monroe County Family Court, Bonadio, J. — modify support.) Present — Hancock, Jr., J. P., Callahan, Denman and Schnepp, JJ.